DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
2.	Applicant’s remarks with respect to currently pending claims as filed on 09/26/22 have been carefully considered/reviewed, but they are not persuasive.
The Applicant presents remarks of which the combination of cited references fails to disclose:
A)	estimating a first position information of the object, based on time of flight detection of light reflected by the object;  
B)	detect light reflected by the object for determining second position information of the object; and
C)	wherein the second position information of the object is determined based on triangulation, and wherein the triangulation is based on the estimated first position information.
However, after careful scrutiny of the previously cited prior art references, the Examiner
must respectfully disagree, and maintain the grounds of rejection for the reasons that follow.
In response to the remarks A and B), in response to Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking/emphasizing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, Krimermann et al, as a primary reference, discloses an apparatus/method, comprising: 
a light emitting unit (10) configured to emit a sheet of light for illuminating an object (a reference body) (col. 3, lines 1-8); 
a detection source (22, e.g., a CCD camera) for receiving/detecting the sheet of light reflected by the object (abs.; col. 3, lines 9-15 and 35-45; col. 2, lines 3-12; also see Krimermann et al’s claim 1); and
the apparatus configured to utilize a triangulation principle for optical tracing of the reference body, wherein a height of the object (the reference body) is determined based on triangulation techniques (col. 3, lines 23-34).
Krimermann et al et al does not seem to particularly disclose: 
estimating a first position information of the object, based on time of flight detection of the light reflected by the object; and
detecting light reflected by the object for determining second position information of the object.
	However, Siessegger et al, utilized as a secondary/supporting reference, teaches system/method for determining/detecting a position of an object (a portable device) comprising:
estimating a first position information of an object/device (212, 214), based on time of flight (ToF, a signal parameter) of a signal received from beacons/access points (210), wherein the signal parameter of the signal may be used to determine a distance between the portable device (214) and the access point, to thereby provide an approximate/estimate position of the portable device, wherein the light source/engine (714) transmits an optical signal and include a controller that is configured to coordinate the (flight) time of the light pulses from the light engine/source with the synchronization pulse so that the wireless receiver and imaging sensor are able to determine which luminaire sent the wireless signal and optical signal, wherein an imaging sensor (734) captures a plurality of images of the optical signal output/reflected/emitted by the light engine (abs.; para. [0036], [0028], [0063], [0066]); 
(Note: it is conventionally well known that time flight of reflected light, such as from a geophysical reference point, can be determined for distance calculation); and
determining a (second) position information of the object/device (212), wherein the (second) position information of the object is determined based on triangulation, and wherein the triangulation is based on the estimated first position information, in order to determine the position of objects in indoor environments and enhance accuracy of position information (abs.; paras. [0018], [0027], [0030], [0032], [0039], [0047], [0051-0054], [0058], [0002], [0018]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Krimermann et al to incorporate/combine Siessegger et al’s teachings as above so as to estimate the first position information of the object, based on time of flight detection of Krimermann et al’s light reflected by the object, and detect light reflected by the object for determining Siessegger et al’s second position information of the object, in order to determine the position of objects in indoor environments and enhance accuracy of position information. 

In response to the remarks C), Krimermann et al, as the primary reference, discloses an apparatus/method, comprising: 
a light emitting unit (10) configured to emit a sheet of light for illuminating an object (a reference body) (col. 3, lines 1-8); 
a detection source (22, e.g., a CCD camera) for receiving/detecting the sheet of light reflected by the object (abs.; col. 3, lines 9-15 and 35-45; col. 2, lines 3-12; also see Krimermann et al’s claim 1); and
the apparatus configured to utilize a triangulation principle for optical tracing of the reference body, wherein a height of the object (the reference body) is determined based on triangulation techniques (col. 3, lines 23-34).
Furthermore, Siessegger et al, utilized as the secondary/supporting reference, at least teaches:
estimating the first position information of the object/device (214), based on time of flight (ToF, a signal parameter) of a signal received from beacons/access points (210), wherein the signal parameter of the signal may be used to determine a distance between the portable device (214) and the access point, to thereby provide an approximate/estimate position of the portable device as discussed above, and
determining a second position information of the object/device (212) (para. [0018]), wherein the position information of the object is determined based on triangulation, and wherein the triangulation is based on the estimated first position information, in order to determine the position of objects in indoor environments and enhance accuracy of position information (abs.; paras. [0018], [0027], [0030], [0032], [0039], [0047], [0051-0054], [0058], [0002], [0018]).
Note: Siessegger et al clearly teaches that the estimated (first) position of a device is determined using/based on wireless triangulation based on a signal parameter of a signal received from the wireless access point (abs.).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Krimermann et al to incorporate/combine Siessegger et al’s teachings as above so that the second position information of the object can very well be determined based on the same triangulation method or Krimermann et al’s triangulation technique, as a matter of alternate arrangement/embodiment or a simple design choice/preference, in order to determine the position of objects in indoor environments and enhance accuracy of position information.

In other words, by utilizing all of Krimermann et al and Siessegger et al’s teachings as above, one of ordinary skill in the art can clearly visualize/recognize/realize estimating a plurality (a first, second, third, etc.) of position information corresponding to each of the objects/devices based on the triangulation method/process/technique as broadly claimed.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

4.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 3, 9, 11, 13, and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krimermann et al (5,864,145) in view of Siessegger et al (2019/0219662 A1) as previously discussed in the last Office action as filed on 05/26/22.

6.	Claims 2 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krimermann et al (5,864,145) and Siessegger et al (2019/0219662 A1) as applied to claims 1 and 11 above, respectively, and further in view of Galera et al (2018/0003807 A1) as previously discussed in the last Office action as filed on 05/26/22.
7.	Claims 4 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krimermann et al (5,864,145) and Siessegger et al (2019/0219662 A1) as applied to claims 1 and 11 above, respectively, and further in view of Rochette et al (2019/0236798 A1) as previously discussed in the last Office action as filed on 05/26/22.

8.	Claims 5-6 and 15-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krimermann et al (5,864,145) and Siessegger et al (2019/0219662 A1) as applied to claims 1 and 11 above, respectively, and further in view of Rochette et al (2019/0236798 A1) and Oggier et al (2018/0081062 A1) as previously discussed in the last Office action as filed on 05/26/22.

9.	Claims 7 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krimermann et al (5,864,145), Siessegger et al (2019/0219662 A1), Rochette et al (2019/0236798 A1), and Oggier et al (2018/0081062 A1) as applied to claims 5 and 15 above, respectively, and further in view of Huang (2009/0231660 A1) as previously discussed in the last Office action as filed on 05/26/22.

10.	Claims 8 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krimermann et al (5,864,145) and Siessegger et al (2019/0219662 A1) as applied to claims 1 and 11 above, respectively, and further in view of Doerband (2006/0215177 A1) as previously discussed in the last Office action as filed on 05/26/22.

11.	Claims 10 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krimermann et al (5,864,145) and Siessegger et al (2019/0219662 A1) as applied to claims 1 and 11 above, respectively, and further in view of Usami (2012/0154807 A1) as previously discussed in the last Office action as filed on 05/26/22.

Conclusion
12.	The prior art made of record is considered pertinent to Applicant's disclosure.
A.	Lee et al (2018/0089847 A1), Time-of-flight capturing apparatus and image processing method of reducing distortion of depth caused by multiple reflection.
B.	Cho et al (2010/0303299 A1), Three dimensional image sensor.
C.	Bontje (2005/0057745 A1), Measurement apparatus/method.


13. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of
time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

15.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAWN S AN/Primary Examiner, Art Unit 2483